— Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered April 6, 1992, which, insofar as appealed from, denied defendants-appellants’ motion for a change of venue from Bronx County to either Westchester or New York County, unanimously affirmed, with costs.
Defendants’ motion for a change of venue pursuant to CPLR 510 (3) was not made within a reasonable time after commencement of the action, made as it was seven years after the action was commenced, six and one-half years after the court had denied a prior motion to change venue, after discovery *387and many conferences had been completed, and after the case had been placed on the trial calendar (see, Scott v Ecker Mfg. Corp., 161 AD2d 347, 348). In addition, we agree with the IAS Court that the motion was not supported by an adequate statement specifying the manner in which the prospective witnesses would be inconvenienced by having to testify in Bronx County (see, Clark v New Rochelle Hosp. Med. Ctr., 170 AD2d 271). Concur — Sullivan, J. P., Milonas, Kupferman and Rubin, JJ.